ON MOTION FOB, BEHEARING
March 15, 1933.
Mr. Chief Justice Dee Toro
delivered the opinion of the Court.
We are asked to reconsider the judgment rendered in this case on February 23 last. The motion was filed too late, when the mandate had already been sent to the trial court. Nevertheless, we have examined it and its arguments do not convince us that the attitude assumed by the Court in considering the error waived is not just and proper. In the motion, another‘question is raised that it seems opportune to consider. There it is said:
"Further, because the instant case of the policeman Severo Rodri-g'uez was filed in the office of the Secretary of this Court on July 12, 1932, and decided on February 23, 1933, thereby violating section 360 of the Code of Criminal Procedure of Puerto Rico, enacted specially for this Supreme Court and the terms of which are mandatory and imperative, its phraseology involving a substantial right for the defendant who can protest against such violation at any time; wherefore, this Supreme Court is bound, without entering into the merits of this case, to order the filing and dismissal thereof, said legal provision reading textually as follows:
"Section 360. — All appeals, in criminal cases must be heard and determined by the Supreme Court within one hundred and twenty ■(days) after the record is filed in said Supreme Court, unless continued on motion or with the consent of the defendant.”
Tbe defendant himself has underscored the part of the enactment that precludes him from invoking it in his favor at this stage of the proceeding.
The hearing of the appeal took place on January 11 last, when the term fixed by section 360 of the Code of Criminal Procedure had already expired, and the defendant, who did *564not confine himself to opposing the appeal but also moved for its dismissal on the same day of the hearing, failed to raise in such motion the question he now raises, thereby impliedly consenting to a continuation of the appeal in due course.
Besides, the provision cited is not mandatory but directory, and the attendant circumstances in the case would not have led us to exercise our discretion by dismissing the appeal, even if the question had been raised on the day of the hearing.
Construing section 1252 of the Penal Code of California, which is essentially the same as section 360 of our code, the Supreme Court of that State, in the case of People v. Staples, 91 Cal. 23, 29, expressed itself as follows:
‘ ‘ There- is. no error in the record, and the judgment and order appealed from must be affirmed, unless a motion now made by the defendant to reverse the judgment and discharge him from custody must be granted on the ground that his appeal has not been decided within sixty days after the filing of the transcript here, as required by section 1252 of the Penal Code. But no such consequence is annexed to a failure to comply with that provision, in which respect it differs from section 1382, which is mandatory in its requirement that a criminal prosecution must be dismissed, unless good cause to the contrary is shown, when the defendant is not brought to trial in the superior court within sixty days after the filing of an indictment or information. It is to be noted, also, that the latter section prescribes the means, and the only means, of enforcing the constitutional right of the accused to a speedy and public trial. (Const., art. 1, sec. 13; People v. Morino, 85 Cal. 515.) We do not, however, rest our denial of this motion upon any distinction between a constitutional and statutory right, — between the right to a speedy trial and a speedy determination of an appeal, — but solely upon the ground that one provision is merely directory and the other mandatory in substance and in terms.”
Tbe motion for rebearing must be denied.